Citation Nr: 0823823	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  07-13 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel




INTRODUCTION

The veteran served on active military duty from September 
1943 to January 1946.  He died in January 2006.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision denying 
the appellant's claim for entitlement to service connection 
for the cause of the veteran's death.  


FINDINGS OF FACT

1.  The veteran died in January 2006, and the veteran's death 
certificate lists the immediate cause of his death as cardiac 
and pulmonary failure.  No other significant conditions were 
noted as contributing to the veteran's death.

2.  At the time of his death, the veteran was service-
connected for post traumatic stress disorder (PTSD), 
evaluated as 70 percent disabling, and for a fracture of the 
humerus, rated as noncompensable.

3.  Cardiac and pulmonary impairment was not shown for years 
after service and has not been medically linked to service.

4.  The evidence does not establish that the veteran's 
service connected disabilities caused or aggravated the 
disabilities that were the underlying causes of the veteran's 
death, or otherwise contributed to cause his death.




CONCLUSION OF LAW

A service-connected disease or disability was neither the 
principal cause, nor a contributory cause, of the veteran's 
death.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this discussion, the Board notes that it 
appears that all of the veteran's service medical records 
have not been located.  Under such circumstances, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that there is a heightened obligation on the part of VA to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  

Because the veteran's service medical records remain absent 
from the file, the Board's analysis has been undertaken with 
the heightened obligation set forth in Cuevas and O'Hare in 
mind.  It is further noted, however, that the case law does 
not lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  

I.  Service Connection for the Cause of Death

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  See 38 C.F.R. § 3.312(a).  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  See id.

The appellant contends that the veteran's pulmonary and 
cardiac failures were brought on by his PTSD.  Specifically, 
she asserts that the veteran's PTSD caused him to live in a 
constant state of fear in which he frequently relived 
traumatic combat episodes.  She recounts one instance only 
two days before he died in which he screamed at his daughter 
to get off the land mine.  She contends that the daily stress 
he experienced due to his PTSD ultimately caused his heart to 
fail, resulting in his death.   

As referenced above, the veteran's service medical records 
have not been located, but information from the hospital 
admission card created by the Department of the Army's Office 
of the Surgeon General reflects that the veteran was 
hospitalized in 1944 after being injured by a land mine.  
This record is void of any references to pulmonary or cardiac 
problems.  Additionally, the veteran's claims file is also 
void of any complaints or allegations that he had pulmonary 
or cardiac problems while in service.   

The veteran's post-service treatment records do not appear to 
reflect any treatment for a heart condition, and in a 
statement in support of her appeal, the appellant states that 
the veteran did not have heart trouble earlier in life.  
Additionally, the claims file is void of any reference to 
treatment for a pulmonary condition for more than forty years 
after service.  A September 1990 private medical treatment 
record reflects that the veteran sought treatment for 
shortness of breath, and the treating medical professional 
noted that the veteran's cigarette smoking was causing 
wheezing and chronic bronchitis.  Private treatment records 
from April and July 1991 further reflect that the veteran 
sought treatment for shortness of breath and was continuing 
to smoke.  Later records describe the veteran as a chronic 
lung patient and subsequent diagnoses include chronic 
bronchitis, chronic obstructive pulmonary disease (COPD) and 
emphysema.  None of these records, however, reflect the 
conclusion that any respiratory disorders were linked to 
service.  

At the time of the veteran's death, he was service connected 
for his PTSD, evaluated as 70 percent disabling, and for a 
fracture of the humerus, rated as noncompensable.  The 
veteran was service connected for PTSD in September 1999, and 
in a August 2000 rating decision, the veteran was found 
incompetent due to his PTSD and dementia.  In June 2001, the 
veteran requested an increased rating for his PTSD, and at a 
September 2001 VA examination, the examiner concluded that 
while some symptoms of PTSD and depression were still 
evident, the primarily impairing diagnosis was dementia.  At 
the time of the veteran's death, he was diagnosed with 
probable end-stage Alzheimer's dementia, pneumonia, COPD, 
hypertension, hyperlipidemia, gastrointestinal reflux 
disease, depression, arthritis, and a hearing impairment.

While the appellant believes that the veteran's cardiac and 
pulmonary failures were the result of his PTSD, she is not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  As such, the appellant's opinion is insufficient 
to provide the requisite nexus between the veteran's service-
connected PTSD and his cause of death.  

In sum, the Board finds that there is no medical evidence 
suggesting a link between the veteran's PTSD (or his humerus 
fracture) and his pulmonary and cardiac failures.  Moreover, 
the evidence does not reflect that the veteran had a heart 
condition in service or thereafter, and the veteran did not 
seek treatment for a lung condition until over 40 years after 
leaving service.  Thus, based on the medical evidence before 
the Board, there is no indication that the veteran's service-
connected disabilities were either the principal or a 
contributory cause of death.  See 38 C.F.R. § 3.312(a).  As 
such, the criteria for service connection for the cause of 
the veteran's death have not been met, and the appellant's 
claim is therefore denied.

II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

In the present case, required notice was provided by a letter 
dated in March 2006, which informed the appellant of all 
three elements required by the Quartuccio Court as referenced 
above.  In regard to the Hupp Court requirements applicable 
to DIC claims, the Board notes that while the March 2006 
letter did not specifically inform the appellant that the 
veteran was service connected for PTSD and fracture of the 
humerus, any failure to do so is cured by the appellant's 
actual knowledge.  This is shown by a statement from the 
appellant's representative, and the appellant herself, whose 
October 2006 and April 2007statements show that she felt the 
veteran's PTSD caused his death.  Thus, the purpose of the 
notice, to ensure that the appellant had the opportunity to 
participate meaningfully in the adjudication process, was not 
frustrated. 

Turning next to the VA's duty to assist, the Board notes that 
the VA has obtained the veteran's private and VA treatment 
records, and no records identified by the appellant as 
relevant have not been obtained.  While the VA made efforts 
to locate the veteran's service medical records, they could 
not be found.  The veteran's original claim folder was 
requested in August 1996 and again in December 1996, and two 
circulations were performed to locate the folder in March 
1997 and July 1997.  In July 1997 the VA requested all of the 
veteran's service medical records from the Army, attaching a 
copy of the veteran's DD 214 form chronicling his time in 
service.  While the veteran's service medical records were 
not available, the VA obtained a report of the veteran's 1944 
in-service hospitalization.  Additionally, the appellant was 
offered the opportunity to testify at a hearing before the 
Board, but she declined.  Accordingly, VA's notice and 
assistance obligations are satisfied.


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


